907 F.2d 1140Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Warren Reginald STEVENSON, Plaintiff-Appellant,v.George THIESS;  D. Dodrill, Detective;  J. Barr, Detective;Carroll Bollinger, Detective;  Cornelius J. Behan, PoliceChief;  All Members of the Baltimore County PoliceDepartment;  Baltimore County, a Body Municipal of the Stateof Maryland, Defendants-Appellees.
No. 90-6579.
United States Court of Appeals, Fourth Circuit.
Submitted June 4, 1990.Decided June 14, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Marvin J. Garbis, District Judge.  (C/A No. 90-558-MJG)
Warren Reginald Stevenson, appellant pro se.
D.Md.
DISMISSED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Warren Reginald Stevenson, a Maryland prisoner, brought this 42 U.S.C. Sec. 1983 action alleging that officers of the Baltimore County Police Department violated his civil rights.  The district court dismissed the action for failure to exhaust state remedies.  Stevenson moved for reconsideration under Fed.R.Civ.P. 60(b)*;  he also mailed letters to two judges of this Court in which he stated that he wanted to appeal the dismissal.  Those letters have been construed as a notice of appeal.


2
After the district court received the motion for reconsideration, but before the letters to this Court were entered on the district court's docket, the district court granted the motion for reconsideration and reopened the action.  Stevenson filed an amended complaint, and the action is pending in the district court.  The appeal is not interlocutory because the notice of appeal was filed after the district court had entered a final order, 28 U.S.C. Sec. 1291, and a motion for reconsideration filed under Fed.R.Civ.P. 60(b) does not deprive this Court of jurisdiction.  Fed.R.App.P. 4(a)(4).  However, the interests of judicial economy are best served by dismissing the appeal so that the district court may proceed with its reconsideration of the case.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


3
DISMISSED.



*
 The motion for reconsideration is properly considered to be a motion under Fed.R.Civ.P. 60(b) rather than Fed.R.Civ.P. 59 because the motion was not served on the opposing parties within 10 days of the district court's final order.   Dove v. CODESCO, 569 F.2d 807, 809 (4th Cir.1978)